Citation Nr: 1328363	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-34 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable rating for a lung nodule and 
constrictive bronchiolitis. 


ATTORNEY FOR THE BOARD

O. Lopez, Associate Counsel












INTRODUCTION

The Veteran served on active duty from June 2006 to 
September 2006 and from March 2009 to February 2010.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2011 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 


FINDING OF FACT

The post-bronchodilator results of the Veteran's September 
2012 pulmonary function test show a FEV-1 (Forced Expiratory 
Volume in one second) of 123 percent predicted. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for a lung 
nodule and constrictive bronchiolitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.96, 4.97, 
Diagnostic Code 6820-6600 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Upon VA's receipt of a claim for veterans' benefits, the 
Veterans Claims Assistance of Act of 2000 (VCAA) imposes on 
VA:  (1) a duty to notify and (2) a duty to assist.  38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2012).  As discussed below, VA complied with both 
these duties. 

The duty to notify requires VA to notify claimants of any 
information and evidence not of record that:  (1) is 
necessary to substantiate the claim; (2) the VA will seek to 
provide; and (3) the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (citing 
38 U.S.C.A. § 5103(a)); 38 C.F.R. § 3.159(b)(1).  
VA must also notify a claimant that a disability rating and 
an effective date for the award for benefits will be 
assigned if service connection is awarded.  Id.  Notice must 
be provided before an initial unfavorable decision on a 
claim by the agency of original jurisdiction.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

Here, VA fulfilled its duty to notify by the sending the 
Veteran a letter, dated in June 2011, before the RO 
adjudicated his claim, that notified him of the information 
detailed above.  In any event, the Veteran has not alleged 
any prejudice regarding VA's duty to notify, and the Board 
finds none.  See Shinseki v. Sanders, 556 U.S. 396 (2009) 
(stating that the burden of showing harmful error rests with 
the party raising the issue).

The duty to assist requires VA to help claimants develop 
their claims by:  (1) obtaining evidence such as treatment 
records and other relevant evidence; and (2) providing a 
medical examination if warranted based on the factors set 
forth in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, VA obtained the Veteran's VA treatment records and 
provided him with examinations of his respiratory system in 
September 2011, November 2011, and September 2012.  The 
Veteran has not identified any outstanding pertinent 
evidence related to his increased rating claim.

The Board finds that no further notice or assistance is 
required to fulfill VA's duty to assist in the development 
of the claim and that appellate review may proceed without 
prejudice to the Veteran.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



II.  Merits of the Claim 

Disability ratings are determined by applying the criteria 
found in VA's Schedule for Rating Disabilities (Schedule), 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2012).  The basis of disability evaluations is the 
ability of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 
4.10. 

If a disability more closely approximates the criteria for 
the higher of two ratings, the higher rating is assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
It is not expected that all cases will show all findings 
specified.  However, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21. 
In cases where a veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to determine if the evidence warrants the assignment 
of different ratings for different periods of time during 
these claims, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  
 
In deciding a claim, the Board must consider all information 
and lay and medical evidence of record.  The Board must 
provide reasons and bases to support its decision.  However, 
the Board need not discuss in detail every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (holding that VA must review the entire record, 
but does not have to discuss each piece of evidence).
When there is an approximate balance of positive and 
negative evidence, i.e., when the evidence is in a state of 
"equipoise," regarding any issue material to the 
determination of a matter, the Board must give the benefit 
of the doubt to the Veteran.  38 U.S.C. § 5107(b) (West 2002 
& Supp. 2012). 

The Veteran, a member of the Army band while in the service, 
was granted service connection for a lung nodule and 
constrictive bronchiolitis with a non-compensable rating, 
effective date June 22, 2011.  The lung nodule and 
constrictive bronchiolitis were rated under Diagnostic Code 
6820 (Neoplasms, benign), the portion of the rating schedule 
for the respiratory system.  See 38 C.F.R. § 4.97. This 
diagnostic code directs that the disability be evaluated 
pursuant to an appropriate respiratory analogy.  The RO 
considered the veteran's lung nodule and bronchiolitis as 
analogous to diseases of the trachea and bronchi, and 
applied the schedular criteria for chronic bronchitis, 
Diagnostic Code 6600.  

The Board acknowledges the Veteran's statement that he 
should be rated under a different diagnostic code.  However, 
the Board finds Diagnostic Code 6600 to be the most 
appropriate criteria for rating the Veteran's disability. 

Under Diagnostic Code 6600, chronic bronchitis is rated 
primarily based on the objective numerical results of 
pulmonary function tests (PFT). 38 C.F.R. § 4.97.  
A PFT showing Forced Expiratory Volume in one second (FEV-1) 
of 71 to 80 percent predicted, FEV-1/ Forced Vital Capacity 
(FVC) of 71 to 80 percent predicted, or Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of 66 to 80 percent predicted warrants a 10 
percent rating; FEV-1 of 56 to 70 percent predicted, FEV-
1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent 
predicted warrants a 30 percent rating; FEV-1 of 40 to 55-
percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) 
of 40 to 55-percent predicted, or maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit) 
warrants a 60 percent rating; and FEV-1 less than 40 percent 
of predicted value, FEV-1/FVC less than 40 percent, DLCO 
(SB) less than 40-percent predicted, maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), cor pulmonale (right 
heart failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization), 
episode(s) of acute respiratory failure, or requires 
outpatient oxygen therapy warrants a 100 percent rating.  38 
C.F.R. § 4.97, DC 6600 (2012).

Post-bronchodilator studies are required when PFTs are done 
for disability evaluation purposes except when the results 
of pre-bronchodilator pulmonary function tests are normal or 
when the examiner determines that post-bronchodilator tests 
should not be done and states why.  38 C.F.R. § 4.96(d)(4).  
When evaluating based on PFTs, post-bronchodilator results 
are used in applying evaluation criteria in the rating 
schedule unless the post-bronchodilator results were poorer 
than the pre-bronchodilator results, in which case the pre-
bronchodilator values are used for rating purposes.  38 
C.F.R. § 4.96(d)(5).

The Board finds that the evidence of record does not 
establish that an initial compensable rating for Veteran's 
service-connected lung nodule and bronchiolitis is 
assignable in this case. 38 C.F.R. § 4.7.  A December 2010 
VA treatment note indicates that the Veteran's PFTs "were 
really good."  The report of Veteran's September 2011 VA 
examination reveals that results of the Veteran's PFTs were 
all normal.  In the report of the November 2011 VA 
examination, the examiner recounted the Veteran's complaints 
of breathing problems that started after his return from 
Iraq, occurring primarily while running, but stated that 
PFTs performed by an outside physician and those conducted 
at the VA hospital had all been normal. 

The Veteran underwent a thorough VA examination of his 
respiratory conditions in September 2012.  In the report of 
the examination, the examiner's summary of the Veteran's 
respiratory condition included his complaints of feeling 
that he was not getting enough air while running after 
returning from Iraq.  The Veteran reported that his current 
symptoms were shortness of breath on exertion.  The Veteran, 
however, reported that he walked one and a half to two miles 
three times a week and experienced no wheezing, coughing, or 
chest pain. 

The Veteran's respiratory conditions were noted not to 
require use of oral parenteral medications, corticosteroid 
medications, inhaled medications, oral bronchodilators, 
antibiotics or oxygen therapy.  During the examination, the 
Veteran underwent pulmonary function testing (PFT).  Pre-
bronchodilator PFT results were as follows:  FVC 123 percent 
predicted; FEV-1 108 percent predicted; FEV-1/FVC 72 
percent; and DLCO 131 percent predicted.  Post-
bronchodilator PFT results were as follows:  FVC 129 percent 
predicted; FEV-1 123 percent predicted; and FEV-1/FVC 79 
percent.  The examiner endorsed that the PFTs results 
accurately reflected the Veteran's current pulmonary 
function. 

The Board finds the September 2012 VA examination report to 
be adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiner reviewed the claims file, 
personally interviewed and examined the Veteran, including 
eliciting a history from him, administered the appropriate 
tests, and provided the information necessary to evaluate 
his respiratory conditions under the applicable rating 
criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (holding that once the VA undertakes an effort to 
provide an examination to develop a claim, even if not 
statutorily obligated to do so, the VA must ensure the 
examination provided is adequate).  

In deciding the Veteran's appeal, the Board has considered 
all the evidence of record and finds the report of the 
September 2012 examination to be the most probative evidence 
on whether the Veteran is entitled to a compensable rating.  
The Veteran contends that he is entitled to at least a 10 
percent rating because the FEV-1/FVC values of his September 
2012 PFT fall between 71 and 80 percent predicted.  He also 
points to an August 2011 VA treatment note indicating that 
his "FEV-1/FVC was 75% / 78%."

Diagnostic Code 6600 does provide for a 10 percent rating if 
PFT values are between 71 and 80 percent of what was 
predicted for FEV-1/FVC.  However, when there is a disparity 
between the results of different pulmonary function tests so 
that the level of evaluation would differ depending on which 
test result is used, the test result that the examiner 
states most accurately reflects the level of disability, 
must be used.  38 C.F.R. § 4.96(d)(6).  Here, the September 
2012 examiner endorsed that the FEV-1 test results most 
accurately reflected the Veteran's level of disability.   
The FEV-1 test results were 123 percent predicted post-
bronchodilator and 108 percent predicted pre-bronchodilator.  
Both clearly fall outside of the criteria warranting a 10 
percent rating.  

The Board acknowledges the Veteran's numerous statements in 
support of his claim, including that he can no longer play 
the tuba, which he did professionally, that after returning 
from Iraq he finds himself breathing very heavily after 
running only short distances, and that he is unable to carry 
laundry up two flights of stairs without being winded or 
stopping to catch his breath.  The Board does not question 
the sincerity of Veteran's belief that his respiratory 
conditions warrant a higher rating.  Moreover, the Board 
recognizes that the Veteran is competent to report 
respiratory symptoms, such as shortness of breath, which are 
capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Further, the Board considers his contentions to be 
credible in the absence of any evidence to the contrary.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, the 
Board notes that, as a lay person without the appropriate 
medical expertise, the Veteran is not competent to provide a 
probative opinion on a medical matter, such as the severity 
of his respiratory conditions within the context of the 
applicable rating criteria.  Bostain v. West, 11 Vet. App. 
124, 127 (1998).  Therefore, his contentions, standing 
alone, are insufficient to refute the probative assessments 
of the September 2012 VA examiner upon which the Board has 
relied in determining the appropriate rating for the 
Veteran's respiratory conditions.   

In sum, the preponderance of evidence shows that the 
Veteran's service-connected respiratory conditions do not 
meet the criteria for a compensable rating under the 
applicable diagnostic criteria.  Moreover, while the Board 
has considered staged ratings, the evidence of record does 
not establish that a higher evaluation has been warranted at 
any point during the pendency of this appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  As the preponderance of the 
evidence is against the Veteran's claim for an increased 
rating, that claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular 
evaluation when the issue either is raised by the claimant 
or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2012), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  If the 
evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

In this case, the medical evidence fails to show anything 
unique or unusual about the Veteran's respiratory condition 
that would render the schedular criteria inadequate.  The 
Veteran's main symptom is shortness of breath, which is 
evaluated in the pulmonary function testing.  In any event, 
the evidence does not show that the Veteran's respiratory 
conditions have required any hospitalization or caused 
marked interference with employment.  While the Veteran has 
stated that his respiratory conditions will prevent him from 
becoming a professional tuba player, he informed the 
September 2012 examiner that he is a self-employed guitar 
player and that he had quit job as a floor manager the year 
before because he was able to support himself playing the 
guitar. 

Finally, the Veteran points to a 2012 decision in which the 
Board found the schedular criteria inadequate because the 
medical evidence of record indicated that the PFTs were 
inadequate in determining the severity of that veteran's 
constrictive bronchiolitis.  The current Veteran cites the 
decision, apparently, for precedential effect.  However, 
prior Board decisions are not precedential and the 
undersigned is not bound by the determination of another 
Veterans Law Judge in another case for another veteran, 
based on other evidence.  38 C.F.R. § 20.1303 (2012).

The Board concludes that the criteria for an initial 
compensable rating for a lung nodule and constrictive 
bronchiolitis have not been met.  


ORDER

Entitlement to a compensable rating for a lung nodule and 
constrictive bronchiolitis is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


